Citation Nr: 1721663	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-08 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for diabetes mellitus type II, to include as due to Agent Orange exposure.

2. Entitlement to service connection for cystoid macular edema, to include as secondary to diabetes.

3. Entitlement to service connection for proliferative diabetic neuropathy, to include as secondary to diabetes

4. Entitlement to service connection for a macular hole, to include as secondary to diabetes

5. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to diabetes

6. Entitlement to service connection for Peyronie's Disease, to include as secondary to diabetes

7. Entitlement to service connection for depressive disorder, to include as secondary to diabetes
REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1976 to March 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appealed the issues listed above..

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

The Veteran states that his diabetes is the result of his service and that the other issues on appeal are all secondary to the diabetes.

The Veteran's February 1980 in-service RAD examination includes notations for albumin and sugar urinalysis.

In his March 2013 VA Form 9 Substantive Appeal, the Veteran reported that he was told that [his] blood sugar level was high when undergoing his separation physical, and was advised "to watch what he eats and leave sugar alone."  

In disability compensation claims, VA must provide a VA medical examination when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but (4) insufficient competent medical evidence on file to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran has current diagnoses for all the conditions on appeal.  The record also contains evidence that the Veteran's diabetes may be associated with his service, but lacks sufficient medical evidence of a link between the Veteran's service and this disability.  Thus, the Veteran is entitled to a VA examination to determine the nature and cause of his diabetes.  See McLendon, 20 Vet. App. at 83.  As such, a remand for a diabetes nexus examination is necessary.  Because all the other conditions on appeal are claimed as secondary to the diabetes, they are inextricably intertwined with that claim and must be remanded along with it.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for his diabetes, Peyronie's disease, proliferative diabetic retinopathy, GERD, macular hole, cystoid macular edema, and depressive disorder not already associated with the record, to include records of VA treatment since January 2013, and to provide authorizations for VA to obtain records of any such private treatment.  The AOJ should obtain for the record complete clinical records of all pertinent treatment or evaluation (copies of which are not already associated with the claims file) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2. Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate VA examiner to determine the nature and likely cause of his diabetes.  The claims file, including this remand, must be reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies should be accomplished.  Based on the examination, and a review of the record, the examiner should provide opinions responding to the following:

a. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's diabetes is related to his military service? 

The examiner should specifically consider and discuss the Veteran's lay statement of being told he has a high blood sugar level and the urinalysis notation on his February 1980 in-service examination.  If the Veteran's diabetes determined to be unrelated to service, the more likely cause should be identified.

b. IF THE EXAMINER DETERMINES THAT the Veteran's diabetes IS at least as likely as not (a 50 percent or higher probability) related to his military service, the examiner MUST ALSO address the following questions:

i. Is it at least as likely as not (a 50 percent or higher probability) that the Veteran's Peyronie's disease is caused or aggravated by his diabetes?

ii. Is it at least as likely as not (a 50 percent or higher probability) that the Veteran's proliferative diabetic retinopathy is caused or aggravated by his diabetes?

iii. Is it at least as likely as not (a 50 percent or higher probability) that the Veteran's GERD is caused or aggravated by his diabetes?

iv. Is it at least as likely as not (a 50 percent or higher probability) that the Veteran's macular hole is caused or aggravated by his diabetes?

v. Is it at least as likely as not (a 50 percent or higher probability) that the Veteran's cystoid macular edema disease is caused or aggravated by his diabetes?

vi. Is it at least as likely as not (a 50 percent or higher probability) that the Veteran's depressive disorder is caused or aggravated by his diabetes?

Aggravation is an increase in severity to beyond the natural progress of the disorder.

The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate.

3. After undertaking the above actions and any other necessary development, the AOJ must readjudicate the claims.  If any of the claims remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  The case must then be returned to the Board for further review if necessary.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


